Citation Nr: 0843764	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969 and from November 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Subsequently, the case was transferred to the RO 
in Columbia, South Carolina.

In October 2008, the veteran appeared and testified at the RO 
in Columbia, South Carolina before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The Board acknowledges that the veteran has current diagnoses 
of chronic low back pain and hypertension, as reflected in a 
February 2007 VA general medical examination report for non-
service pension and VA and private treatment records.   

The veteran testified in October 2008 that he was on kitchen 
police duty in Germany in 1969.  He picked up a full garbage 
can and pulled something in his back.  The veteran went to 
the dispensary at the time for treatment.  They gave him 
plywood to put over his mattress, muscle relaxers, pain pills 
and an Ace bandage/brace.  The veteran maintains that he has 
had pain in his back since then.  The veteran also testified 
that he thought the first time someone told him he had high 
blood pressure was when he was still in the military, 
probably at Fort Dix.  He had a nose bleed and had gotten his 
nose cauterized.  

The Board notes that the veteran's service treatment records 
document back pain in 1968 and multiple instances of nose 
bleeds during the veteran's service in the 1960s and in the 
1980s.  Two blood pressure readings taken in the 1980s were 
140/80 and 134/90, which is borderline high. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's service treatment records document an incident 
in service where he injured his back and the veteran is 
competent to attest that he first began experiencing back 
pain after this accident.  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  Further, the veteran's 
service treatment records document his multiple nose bleeds 
and borderline high blood pressure readings.  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  

In the statement of the case, the RO indicated that the 
veteran failed to appear for a VA examination that might have 
provided evidence material to this claim.  The examination 
request, however, seemed to only address a separate issue the 
RO was adjudicating; it was an examination for an evaluation 
of a scar, not a back or hypertension examination.  In 
addition, it is not clear if the veteran ever received the 
notification to appear for the examination scheduled in 
November 2003.  The notification was addressed to the veteran 
at a VA domiciliary facility, an address the veteran had used 
as late as August 2003, but the record contains a letter 
dated in December 2003 from the RO that used this address, 
which was returned as undeliverable.  One further attempt to 
afford the veteran a VA medical evaluation for the veteran's 
back condition and hypertension is judged to be in order.  A 
remand is required to effectuate this examination request.  
38 C.F.R. § 3.327 (2008).  The Board finds that the veteran 
should be afforded a VA medical examination with a nexus 
opinion to determine whether his low back disorder and 
hypertension are related to his military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008) 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any back disability is 
medically related in any way to the 
veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions. 

2.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology the veteran's hypertension 
disability.  The examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hypertension disability's onset was during 
service or is medically related in any way 
to the veteran's active military service.  
The entire claims file must be made 
available to the designated examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions. 

3.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


